AUcrrrN 11. -ncxAs
PRICEDANIEL
ATTORWEY
       GENERAL
                                  hue   17* 194s

    Ron. Roy A. Jon@8                    opiulon Ho. V-608
    county AtiLttornoy
    Cnttlo County                        Re: Proper fund out of
    Psdueah , Texas                          whioh the oounty rsp
                                             pey fop the hospital
                                             ;2"; of It8 indigent
                                                  0
    Our   81~8

              YOU r0pu08t HOP, 8n 0pini0n rr0m this 0tfi00
    on:the abwe subjeot matter 18, in pIPts a8 follows%
               "'Can the Commissioner8Court OS
          Cottle County, Texas send its indigent
          'slokto a pub110 hospital in.the arid
          aounty ad pay rm their upkeep out or
          the JuPy Pund w&n       thoP8 is no money in
          the Oener81 fund witi whioh to pay the
          said hoapitrl billr'?
               "About two years ago the Comlsslon-
          OPS Court or this county took over the
          Rlaha~d'a Blao~lrl Bospltrl\.locatadin
          the oounty aM limxJthattlmathoy have
          prld the billr fog all lndlg8nt pbtlents
          out of OUT GonePal rund. In thin a8nn8~
          8emrrl hundred dollaP8 par month 18 trans-
          reproa rr0m the t30~0r01run6 to the R08pz-
          tal fund wlth the romft that the QonePal
          rund is rlmort gone.
               *If It ir not lega to pay them bills
          out of the Ju~y~fund will you rdvirrru8 ii
          thoro is my ,otherQnd from wbl.ohthey              .
          ny  be le#Uly paid?

                 &tiOle    4438, v. 0. 8., pPOViti88
               "If thbre is a POLYP ertabllahed
          publio horpltal in the oounty, the oom-
          ri88i~~~8       00t8e 8h0ii pr0~id8 r0P 80nd-
          iry tho indi8ont slek ai tho wxnty to
          ruoh horplkl. Ii more th4u 0118suoh
.-   -                                                                                                   ._



                                                                                                                   .
             'xon..RoyA. Jon&, PI60 2                          (v-m)


                    hOSpita1           CxiStS      in   ilie COUQtJI thC             indi-
                    gent pbti8nt Shall                  hbVe  the right              t0 SC-
                    't$ which one of them he shall be sent
                        .

                               held in &mar Co*ty r. Hana, 157 8.W;
                              all oouuty arptN%lltuml,1bWfUlly math-
             OPiSod to be *do by a county rrurtbo pria out of th.
             CCU&J'S gSl¶OFb1  fUXl8 9088  thOPe 18 SOS@ &aW ‘-oh                                         :        .
             B&OS      thati    b ChbFgS bgbid8t               b 85lCOi~           fllB&

                               It l*:noted th8t A+cle                     4438, V.C.,
                                                                                    b .,
                                                                                       lp th -

                      out 0r Wh4t ilona thg CrpBnditrrrC is tb p0 ntu.
              ?.I&00th$S OXpOIMutUPO iS rOP&    CoMtJ~pCpO8O     UIain
             ViOW Or the &OidiIig iI BSn    cOUDty Ve m,     8U0h OXpUt-
             ditUP0 8USt be mhde Out Or thCi gOIiOPu iand Or'thO bOUIb
             tY.                                   .
         :
                                            VIII;       s0,&ti+,g~or           m       stbta   c0nrts-        ~.
             tUtiOn,                       8 the m                rbte
                                                       Or &LxOS iQP thb
             VU'iOUS OOlXltitUtiOl3bl   fWid8  blld it iS,WOu   SOttlOd t&t&t.
             t$O cO&SSiOWPS'        COUPt 08kOt tPqS$OP ISO!iOyrPOr O&W
             rUS@ t0 tU&OthOP:OP &0nb       rOP 6IW @XPpOSO ta*'~dUBf'P&iS-
             Od orth8ibly. i@'anCtlh".':-AottY. Hill coyiiity, 116 s.
             W.~35;gOrrr0tl  V* Wlw,      ~292 f&Ye 504, birirrlng 182“
              . .    e WO QuOtQ the rOibWiII8 Fiat CaPPOll V. WtilimS8
                               %Oing      tO’th0        P&bf    g&St     Of    th0
                    Yin        iSilK bOrOP6 U8 :SOOtiOS2 9 Ok bPt-
                    iOlC 8 of QzIF?tate ~On8titutlo& SUpb,
                    inhibita m   and bll tP4J&IlStOPS
                                                    Or tU                                                              ..
                    money from olu to'anbtheti oi the several
                    Cla&ror 0t run&8 th&vin &rtthOrltSd, bnd,
                    l8 ~~S~QUOnOO,     the SX+I$tlt~C,     iOP OIIC)   .'
                    p\trpOSS.th~Pgin.;der~d~      Or tt3X BOney
                    Pail& ortendlblJf     rOP mother     atiohPUPPOSS.
                    ThO bre&hti        P~POSC   in d0 pro8OPlbillg
                    a SOpPh6    ratid      tbr Pate  fol?  ObCh Or
                    th0 Ota8pSi bf &XIi$OSOS thOPe OIUhOPi?4tOd
                    18, no dqubt, tQ ilmlt,
                    &WUd Of tat'38which rSy
                    the pCOp18, bf taxation,
                    thO8q SeVePbl     pIlPp08CSg~
                    f1480Ss PeS~OtiVOly.
                        0 uqtinm e snd practical *nd                          ObVfOU8
                    dCSl&I and p\lFgOSC t&a legb$. efr8Ct 18
                    t0 inhibit SXCO88iVC OXPS~ditUPeS rOP
Hon. Roy A. Jones, psge 3   (v-608)


     8IW SUCh PUPpOCC OP Cl888    6f PUPPOSQS~
    By neCesi~    i~tiCbti0l-I Sb1d ~OViSiOU8
    of section 9 of art1cl.e8 WOPO designed,
    not merely to llmlt the tax rate for cep-
    taln therein designated purpoaea~ but to
    requfre  that any and all money Palsed by
    tI3X&OII rCC? any SUCh pUPpOE   Shall be
    applied; raithfully, to that particular
    pUPpOSe,  an needed thepefor and not io
     bliy OthCP pUPpO80 OP USC WhbtSOCVCPa

          In view or the,r0pCg0ing, it is OUP oplnlon
that money expended r0r the )UP,OSC of &vi4   hospital
bid to the'indigontSick Of th0 OOUUtJ must be paid out       .   *
or the general fund and no othepF


          HOSpitb1 aid to the indigent sick
     of the county =St' be mid ‘out of the
     ~CnC~bl rund and nb other.

                                     SOUPS   VorY   tPtiy#

                                 ATTORNEY QERBRAL OF TEXAS




JRrmw



                                 APPROVRDs